NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

Z.M.,                                    )
                                         )
              Appellant,                 )
                                         )
v.                                       )    Case No. 2D17-3997
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed July 6, 2018.

Appeal from the Circuit Court for
Hillsborough County; Melissa M. Polo,
Judge.

Howard L. Dimmig, II, Public Defender,
and Karen M. Kinney, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.